--------------------------------------------------------------------------------

Exhibit 10.1

EQUITY TRANSFER AGREEMENT

This Equity Transfer Agreement (this “Agreement”) is entered into on August 6,
2013 in Tianjin between the following parties:

Henan Tonghai Fluid Equipment Co., Ltd. (河南通海流体设备有限公司 ), an existing limited
liability company duly established in accordance with the law of the People’s
Republic of China, with its principal business location in Zhengzhou (“Party
A”);

Beijing Jianlong Heavy Industry Group Co., Ltd. (北京建龙重工集团有限公司 ), an existing
limited liability company duly established in accordance with the law of the
People’s Republic of China, with its principal business location in Beijing
(“Party B”);

(Hereinafter Party A and Party B are referred to jointly as “Parties” and
individually as “One Party”).

Whereas,

  A.

Tianjin Xiangjia Flow Control Systems Co., Ltd. (天津祥嘉流体控制系统有限公司 ) is an existing
limited liability company duly established in accordance with the law of the
People’s Republic of China, with registered capital of RMB 150,000,000.00 and
its principal business location in 10 Kaiyuan Road, Xiqing Automobile Industry
Zone, Tianjin (the “Company”);

        B.

Party B holds 100% equity in the Company;

        C.

Party B desires to transfer its 100% equity in the Company to Party A for a
consideration of RMB 150,000,000.00, and Party A agrees to accept the transfer
of the 100% equity in the Company, in accordance with the terms and conditions
set forth herein;

1

--------------------------------------------------------------------------------


  D.

The Company’s shareholder meeting has adopted the resolution approving the
transfer of the 100% equity in the Company by Party B to Party A;

        E.

The shareholder meeting or the board of directors of the parties hereto have
adopted the resolution approving the transfer of the 100% equity in the Company
by Party B to Party A for a consideration of RMB 150,000,000.00 and the
execution of this Agreement;

Therefore, the Parties hereto have reached agreement on the following
provisions:

1.

TRANSFER OF THE EQUITY

   

Party B is willing to transfer its 100% equity in the Company to Party A for a
consideration of RMB 150,000,000.00 and Party A is willing to accept such
transfer by Party B of its 100% equity in the Company (the act of Party B’s
transfer of its 100% equity in the Company to Party A for a consideration of RMB
150,000,000.00 is referred to hereinafter as this “Transaction”).

    2.

EFFECTUATION AND DELIVERY


  2.1

Effectuation

       

This Agreement shall become effective after it is executed by the respective
legal representatives or authorized agents of the parties hereto.

        2.2

Documents that Party A must deliver prior to the execution of this Agreement


  (a)

Copy of Party A’s entity qualification certification (meaning business
registration or business registration certificate) (Attachment 1);

        (b)

Copy of the document authorizing Party A’s representative to execute this
Agreement and copy of the representative’s personal ID card (Attachment 2);

        (c)

Party A’s internal resolution approving this Transaction (Attachment 3).

2

--------------------------------------------------------------------------------


  2.3

Documents that Party B must deliver prior to the execution of this Agreement


  (a)

Copy of Party B’s entity qualification certification (meaning business
registration or business registration certificate) (Attachment 4);

        (b)

Party B’s internal resolution approving this Transaction (Attachment 5);

        (c)

The Company’s internal resolution approving this Transaction (Attachment 6).


  2.4 Completion of the Transaction      

Completion of this transaction means entry of record of Party A’s holding of
100% equity in the Company in the Administration of Industry and Commerce (AIC)
documents.


3.

REPRESENTATIONS, WARRANTIES AND PROMISES


  3.1

The parties hereto represent and warrant to each other as follows:


  (a)

It is duly established and existing entity in accordance with the law of its
location or its place of incorporation and is in good standing;

        (b)

It has the power and authorization necessary for the execution and delivery of
this Agreement and for the performance of its obligations hereunder;

        (c)

It has taken all internal action necessary for the approval of the execution of
this Agreement, and its representative who signs this Agreement has full
authorization to execute, and is bound by, this Agreement.

        (d)

It is legally bound by this Agreement after this Agreement is executed by its
authorized representative;

        (e)

Neither the execution of this Agreement nor the performance of the obligation
hereunder will conflict, violate or breach any provisions of its Articles of
Association applicable at the time of executing this Agreement, or any law,
statutes, regulation, authorization or any government approval, or any contract
or agreement to which it is a party or in which it is a target.

3

--------------------------------------------------------------------------------


  (f)

It is in compliance with the applicable law and statutes, and there is no major
litigation, arbitration and administrative sanction, bankruptcy proceeding,
reorganization, ceasing of business and other legal proceedings that will affect
the execution and performance of this Agreement.

        (g)

All the documents and information provided by it in connection with this
Transaction are true, accurate and complete, and will not in any way cause
misleading. All the representations and warranties made by it herein are true,
accurate and complete in all material aspects on the date of executing this
Agreement and remain true, accurate and complete in all material aspects at the
time of executing this Agreement (except the effect caused by the provisions, or
the Transactions permitted, in this Agreement, if such representations and
warranties are reiterated at the time of executing this Agreement).


  3.2

Party B promises as below:


  (a)

Party B must fully disclose the important information regarding the Company in
its financial report as of June 30, 2013 (Attachment 7) and Party B is legally
responsible for the truthfulness and accuracy of such report. If Party B
intentionally withhold important information it should have disclosed in the
Company’s financial report, Party B must bear the corresponding responsibility;
Party B shall be responsible for any potential debt not disclosed in the
Company’s financial report as of June 30, 2013.

        (b)

Upon the completion of the transfer of equity contemplated herein, Party B will
provide assistance in the Company’s transitioning and in the handling of
external relationships with the government agencies and banks;

        (c)

Upon the completion of the transfer of equity, Party B and its subsidiaries,
when purchasing valve-type products, will have the priority right to purchase
the products from Party A and Party A’s subsidiaries under the same terms or on
the condition that the prices paid by Party B and its subsidiaries will not be
higher than those paid by Party B to other suppliers for the same type of
valves;

        (d)

Party A must, within 6 months upon the execution of this Agreement, ensure at
its best efforts the stability in the Company’s personnel in key areas of
technology, production, quality assurance and marketing.

4

--------------------------------------------------------------------------------


  (e)

Upon the completion of this Transaction, Tianjin Xiangjia Flow Control Systems
Co., Ltd. currently controlled by Party B must provide to the Company water,
electricity and gas at their actual cost, provided that its normal production
and operation are not affected.


  3.3

Party A promises as below:


  (a)

Party A must plan for the Company’s products and development prospects on the
basis of the Company’s long-term development;

        (b)

Party A’s adjustment of the Company’s current management team must be made on
the basis of the Company’s development.


4.

SPECIAL MATTERS


  4.1

The parties hereto both acknowledge that, Party B will not charge interest on
the Company’s debt of RMB 100,150,000.00 owed to Party B at the time of
executing this Agreement, and agree that the interest already accrued on the
Company’s books is waived.

        4.2

Party A may use valve products needed by Party B and its subsidiaries to offset
the aforementioned debt of RMB 100,150,000.00 under the same terms and at prices
not higher than those of same type of valves when Party B and its subsidiaries
make purchases of such products.

        4.3

The parties hereto both acknowledge that, from the execution of this Agreement
to the completion of this Transaction, the parties hereto will have joint
management of the matters set forth in Attachment 8 of this Agreement and all
decisions regarding such matters must be jointly approved by both parties.

        4.4

The parties hereto both acknowledge that, upon the completion of this
Transaction, the Company will be responsible for its own bank loan(s) but must
use 100% equity in the Company held by Party A as pledge as counter guarantee on
the guarantee provided by Party B for the Company’s bank loan(s), and the
registration of such pledge as counter guarantee must be completed within 30
days upon the completion of this Transaction.

5

--------------------------------------------------------------------------------


5.

CONFIDENTIALITY

   

The parties hereto must both keep all information regarding the content of this
Agreement and other secret information confidential and shall not use such
information for any purpose other than that of this Agreement and shall not
disclose it to any third party.

   

In circumstances that will not restrict the general applicability of the above
provision, the parties hereto may disclose the information regarding the content
of this Agreement and other secret information to their employees, directors and
professional advisers, but such disclosure must be reasonably required for the
fulfilment of the purpose of this Agreement. And the parties hereto must ensure
that their employees, directors and professional advisers are aware of and
maintain the obligation for confidentiality.

    6.

FORCE MAJEURE


  6.1

Events of Force Majeure

       

“Force Majeure” means all events not foreseeable at the time of executing this
Agreement and, the occurrence and consequence of their occurrence after the
execution of this Agreement are unpreventable or insurmountable and will impede
the performance by either party of all or some of the provisions herein. Such
events include earthquake, typhoon, flood, fire, war, domestic or international
transportation accidents, government or public agency actions, infectious
disease, riot, strike and other unforeseeable, unpreventable and insurmountable
situations.

        6.2

Suspension of Performance

       

Upon the occurrence of such events of Force Majeure, the performance of the
obligations of the impacted party must be suspended during the period of delay
caused by such events and be automatically postponed, and such impacted party
will bear no liability for breach.

        6.3

Notification of Force Majeure

6

--------------------------------------------------------------------------------

The party claiming events of Force Majeure must promptly notify the other party
in writing and must provide sufficient documents evidencing the occurrence and
during of such events during the subsequent 15 days.

  6.4

Resolution

       

In the event of Force Majeure, the parties hereto must immediately seek
equitable plan of resolution through consultation and make all reasonable
effects to reduce the impact of Force Majeure to the minimum degree.


7.

LIABILITY FOR BREACH


  7.1

Either party that violates the representations, warranties, promises or
obligations hereunder shall be liable to compensate for all the losses suffered
by the abiding party as a result of such violation.

        7.2

If, after 6 months upon the effectuation of this Agreement, the Transaction is
not completed, and if failure to complete the Transaction is due to Party A’s
fault , Party A must immediately pay RMB 2,000,000.00 as default damages to
Party B; and if failure to complete the Transaction is due to Party B’s fault,
Party B must immediately pay RMB 2,000,000.00 as default damages to Party A.


8.

NOTICES


  8.1

Notices

       

All notices sent by one party to the other must be sent by courier, fax or
registered air mail or express delivery to the addresses listed below. Such
notices shall be considered delivered on the day of delivery if sent by courier,
at the time of completion of fax process if sent by fax (the sender must provide
fax report as proof), on the 7th day after the date of their being posted if
sent by registered air mail (with the postage date as reference), and on the 3rd
day after the date of their being sent by express delivery (with date on the
express delivery service invoice as reference). If one notice is sent via more
than one methods listed above, the date of its being delivered will be
determined on the basis of the fastest method.

7

--------------------------------------------------------------------------------

The contact information for the parties hereto is as follows:

  Party A Henan Tonghai Fluid Equipment Co., Ltd.   Address Kailin
International, 21st Floor, 226 Jinshui Road,     Zhengzhou   Telephone
0371-86102000         Party B Beijing Jianlong Heavy Industry Group Co., Ltd.  
Address Building 49, Section 12, 188 Fourth South Ring Road,     Fengtai
District, Beijing   Telephone 010-83627344


9.

APPLICABLE LAW


  9.1

Applicable law

       

This Agreement is governed by the law of People’s Republic of China and must be
interpreted accordingly.


10.

DISPUTE RESOLUTION


  10.1

Consultation and Arbitration

       

All dispute arising from, or in connection with, this Agreement must be
submitted to Zhengzhou Arbitration Commission for the Commission to arbitrate in
Zhengzhou in accordance with the Commission’s arbitration rules then in effect.
The Commission’s determination is final and binding to both parties. The parties
hereto agree that the Commission’s determination can be enforced by any court of
competent jurisdiction.

8

--------------------------------------------------------------------------------


  10.2

The Effect of the Arbitration Proceedings

   



The commencement of the arbitration proceedings shall not result in the
termination of this Agreement, and this Agreement shall remain in full effect
before any determination is made by the Commission.


11.

Cost and Fees

   

Each of the parties hereto must be responsible for its expenses and fees in
connection with this Transaction.

    12.

Others


  12.1

Non-Waiver

       

Any non-exercise or delay of exercise of any right hereunder by either party
does not constitute a waiver of such right, and any individual or partial
exercise of such right shall not exclude any future exercise of such right in
other ways.

        12.2

Amendment

       

This Agreement is made for the interest of, and is binding to, each of the
parties hereto and their legal successors and assignees. Any amendment to this
Agreement must be agreed upon in writing by both parties.

        12.3

Severability

       

The invalidity of any of the provisions herein shall not affect the validly of
other provisions.

        12.4

Version

9

--------------------------------------------------------------------------------


This Agreement is executed in Chinese in six counterparts, with 2 copies each to
Party A, Party B and the Company.

   



  12.5

 Complete Agreement

   



This Agreement and its Attachments constitute the complete agreement between the
parties hereto regarding the subject matter herein and supersede all previous
discussion, consultation and agreement regarding such subject matter.

   



  12.6

 Work Period

   



The Company must complete the AIC registration procedures regarding this equity
change within 60 days of the date of execution of this Agreement.

   



  12.7

 Fees, Expenses and Taxes

   



The parties hereto agree that each party will be responsible for the fees,
expenses and taxes incurred or assessed in connection with the preparation,
discussion, execution and delivery of this Agreement.

(There is no text below; signature page is to follow)

10

--------------------------------------------------------------------------------

(This is the signature page)

Party A: /seal/ Henan Tonghai Fluid Equipment Co., Ltd.
Legal Representative: /s/

Party B: /seal/ Beijing Jianlong Heavy Industry Group Co., Ltd.
Legal Representative: /s/

11

--------------------------------------------------------------------------------

Attachment 1. Copy of Party A’s entity qualification certification (meaning
business registration or business registration certificate)

Attachment 2: Copy of the document authorizing Party A’s representative to
execute this Agreement and copy of the representative’s personal ID card

Attachment 3: Party A’s internal resolution approving this Transaction

Attachment 4: Copy of Party B’s entity qualification certification (meaning
business registration or business registration certificate)

Attachment 5: Party B’s internal resolution approving this Transaction

Attachment 6: The Company’s internal resolution approving this Transaction

Attachment 7: The Company’s financial report as of June 30, 2013 (List of the
Company’s inventory and fixed assets at the time of executing this Agreement,
list of the Company’s accounts receivable at the time of executing this
Agreement, and list of the Company’s accounts payable at the time of executing
this Agreement)

Attachment 8: Provisions regarding joint management during the transition period

12

--------------------------------------------------------------------------------